Citation Nr: 0901592	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-25 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for PTSD 
and assigned an initial disability rating of 30 percent.

The initial disability rating for the veteran's PTSD was 
increased to 50% in a December 2003 Supplemental Statement of 
the Case (SSOC).

The claim of entitlement to a disability rating in excess of 
50 percent for PTSD was denied by the Board in July 2005.  
The veteran appealed this denial.  

In December 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated the July 2005 Board decision 
and remanded the case to the Board.  As will be discussed in 
greater detail below, the Court remanded the case (1) so that 
the Board could more fully evaluate the overall degree of 
occupational and social impairment resulting from his PTSD, 
rather than limiting the analysis solely to the symptoms 
listed in the applicable diagnostic code, and (2) to direct 
the Board to consider whether the veteran is entitled to a 
total disability rating based on individual unemployability 
(TDIU).  

In June 2008, the Board remanded the claim of entitlement to 
a higher initial rating for PTSD for further evidentiary 
development.  In that remand, the Board noted that the issue 
of entitlement to a TDIU had not been properly appealed 
following an April 2003 rating decision denying the claim.  
Thus, a new claim of entitlement to a TDIU was referred for 
initial consideration by the RO.

The Board notes that the claim of entitlement to a higher 
initial rating for PTSD has been returned to the Board for 
readjuciation.  A review of the claims file reveals no 
indication that the new claim of entitlement to a TDIU has 
since been adjudicated by the RO.  Therefore, this matter is 
once again referred to the RO for adjudication.


FINDING OF FACT

The veteran's PTSD is not manifested by total occupational 
and social impairment, or by deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 50 percent for service-connected PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection for has been granted and an initial rating has 
been assigned, the claim of service connection has been more 
than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  
 
Nevertheless, the Board does note that a letter issued in 
April 2003 advised of the evidence needed to substantiate 
claims for higher ratings.  This letter, along with a letter 
issued in June 2002 in connection with the original service 
connection claim, advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.  A letter issued in August 2008 also 
further advised the veteran of how VA determines a disability 
rating, the diagnostic criteria that are applicable to rating 
PTSD, the types of factors that are used to determine a 
disability rating, and the types of evidence that the veteran 
should submit or inform VA about that may affect the 
assignment of a disability rating.  The August 2008 letter 
advised the veteran as to the type of evidence needed to 
substantiate the disability rating element of his claim, 
pursuant to the Court's holding in Dingess, supra.  
Thereafter, the veteran's increased rating claim was 
subsequently readjudicated by the RO in an SSOC issued in 
August 2008.  Although it appears that the RO did not wait 30 
days following the issuance of the August 2008 letter before 
waiting to readjudicate the claim in the August 2008 SSOC, it 
appears that the veteran's accredited representative reviewed 
the case in September 2008, following the issuance of the 
both the August 2008 letter and the SSOC, and concluded that 
case was ready for certification to the Board.  Thus, the 
Board finds any error with respect to the timeliness of the 
notice provided to be harmless.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO obtained the veteran's VA medical 
records and arranged for the veteran to undergo VA 
examinations in July 2002 and August 2008.  In short, the 
Board finds that VA has satisfied its duty to assist by 
obtaining evidence relevant to the veteran's claims and by 
providing VA examinations.  38 U.S.C.A. §§ 5103 and 5103A.

The Board has considered the representative's request, as 
expressed in a November 2008 brief, that another medical 
opinion be obtained in this case.  In particular, the 
representative was concerned with that portion of the August 
2008 VA examiner's report explaining that the veteran 
suffered from multiple Axis 1 diagnoses, and that, while some 
of the symptoms resulting from those disorders overlap, 
others do not.  However, that VA examiner provided a full and 
thorough examination with extensive clinical findings that 
both address the relevant rating criteria and support any 
conclusions reached therein.  Therefore, the Board finds that 
this examination is adequate, and fully satisfies VA's duty 
to assist by obtaining a relevant medical examination.

II.  Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The veteran's service-connected PTSD has been assigned a 50 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  He essentially contends that a higher rating is 
warranted.  

The criteria of Diagnostic Code 9411 for each level of 
disability at 50 percent and higher are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

As explained in the Introduction, this case previously came 
before the Board.  In a July 2005 decision, the Board denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The veteran appealed, and the Court subsequently 
vacated the Board decision and remanded the matter for 
readjudication.  Specifically, the Court found that the Board 
had erred by improperly limiting its consideration to whether 
or not the veteran's PTSD was manifested by the symptoms 
listed under Diagnostic Code 9411 without analyzing the 
degree of social and occupational impairment resulting from 
his disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The Court also found that the Board had erred by 
failing to consider a July 2002 statement from a physician 
regarding the veteran's inability to work due to PTSD.

The Board will now proceed to readjudicate the veteran's 
claim in light of the concerns raised in the joint motion.  
At the outset of this discussion, the Board notes that it is 
mindful of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1)...[a] remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis herein has been undertaken with that 
obligation in mind.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an initial 
rating in excess of 50 percent under 38 C.F.R. § 4.130, DC 
9411.  In this regard, the Board found the most probative 
evidence to be the July 2002 and August 2008 VA examination 
reports, as well as the VA medical records associated with 
the claims file.

According to the July 2002 VA examination report, the veteran 
reported experiencing survivor's guilt and had been 
experiencing frequent intrusive recollections about his in-
service stressors.  He reported experiencing frequent 
flashbacks and occasional nightmares.  He also reported 
having a sleep disorder, and occasionally drinking alcohol to 
deal with anxiety.  He described not having been able to work 
for the last two years because of his anxiety and PTSD 
symptoms.  It was also noted that he had divorced from his 
wife after thirty years of marriage, and that he had been 
receiving therapy.

The veteran reported on time for this examination and brought 
with him a big suitcase with documentation.  His gait was 
found to be normal, and his eye contact was appropriate.  He 
became tearful and cried when talking about Vietnam.  He 
denied experiencing delusions, hallucinations, and suicidal 
or homicidal ideations, plans, or impulses.  His affect was 
found to be depressed and constricted in range.  He was also 
described as alert and well-oriented to time, place, and 
person.  His judgment was found to be appropriate and his 
fund of knowledge above average.  Memory was found to be 
intact, but insight into his psychiatric difficulties was 
described as somewhat limited.  The examiner noted a 
diagnosis of chronic PTSD, and concluded that the veteran was 
unable to work due to PTSD symptoms.  The veteran was 
assigned a global assessment of functioning (GAF) score of 
50, which was said to reflect the veteran's inability to work 
due to PTSD symptoms.

As noted, the Board has also reviewed the veteran's VA 
treatment records from the period on appeal.  The early 
records reflect that the veteran was coping with the emotions 
associated with his recent divorce.  They also note that the 
veteran had significantly increased his alcohol intake.  An 
April 2002 record indicates that the veteran had major 
depression as manifested by difficulty concentrating, 
indecisiveness, weight gain, feelings of hopelessness, and 
decreased libido.  Another April 2002 record reflects that 
the veteran appeared alert, coherent, cooperative, and in no 
acute grave distress.  He was tearful throughout the session 
and expressed his surprise at this expression of emotion.  
Another April 2002 VA mental health record states that the 
veteran sometimes wondered what the point of life is but that 
he did not have a plan for suicide.  He reported that he 
sometimes felt like harming his ex-wife, but he had no plan 
of doing so.  He also stated that he sometimes fantasized 
about harming celebrities just because he thought he could 
get away with it.  

A May 2002 record described the veteran as alert, oriented, 
coherent, and in no acute grave distress.  He was tearful 
when discussing his divorce and his children.  A June 2002 
record reflects a GAF score of 55.  Another June 2002 record 
states that the veteran had major depression, moderate, as 
manifested by difficulty concentrating, diminished ability to 
think, indecisiveness, feelings of worthlessness, weight 
gain, and feelings of hopelessness.  

A July 2002 VA medical record reflects that the veteran 
described having been in group practices as a dentist and had 
four failed business relationships.  This record noted that 
the veteran was friendly, open, and communicative.  He 
appeared to be moderately depressed, but there was no 
evidence of a thought disorder.  Although the veteran 
admitted to drinking more than he should, it was noted that 
it seemed doubtful that he was aware of how his alcohol 
consumption affected his functioning.  A September 2002 
record notes that the veteran reported having intrusive 
thoughts.  A January 2003 record noted increased memory 
problems.  A March 2003 record reflects that the veteran 
began carrying around a notebook to write down his schedule 
and reminders.  

A June 2003 letter from the veteran's VA psychiatrist 
indicates a finding that the veteran demonstrated limited 
functioning socially and occupationally.  He was described as 
being labile with frequent crying episodes.  The veteran's 
mood and affect were found to remain constricted and 
depressed, but it was noted that he had ongoing nightmares 
and frequent episodes of dysfunctionally high anxiety.  He 
was noted to be a man of limited functioning and sparse 
resources due to his PTSD.  

A February 2004 record notes that the veteran continued to 
deal with numerous medical problems.  His mood had reportedly 
improved, but he was still in the depressed range with 
periods of uncomfortable anxiety.  He was assessed as having 
mild to moderate depression.  Another note from this month 
describes the veteran's mood and affect as being stable and 
neutral.  It was noted the veteran was anxious as usual.  A 
March 2004 record noted that the veteran was being treated 
for PTSD and major depression, recurrent, in partial 
remission.  Some fluctuation in mood was noted to be due to 
physical problems.  

According to a May 2004 record, the veteran had remained 
alcohol free for over a year by this time.  His PTSD symptoms 
were evident in that he expressed anxiety associated with his 
chronic health issues.  The veteran's partner had reportedly 
been alcohol free for three weeks, but it was difficult for 
the veteran to explore the emotional significance of this for 
him and their relationship.  He expressed increased stress 
and anxiety as a result of his ongoing move to Florida.  It 
was also noted that news of the Iraqi war had been difficult 
for him, and the veteran was willing to consider the role his 
constant monitoring of the media played in maintaining 
vigilance.

A July 2004 record noted that the veteran was dealing with 
the stress of building his own home in Florida and wrapping 
things up in Illinois.  There was some worsening of his 
symptoms, including increased lability and peaks of 
uncomfortable anxiety.  It was noted that the veteran, as 
usual, had a list of what he had wanted to talk about.  
However, a September 2005 treatment note stated that the 
veteran was alert and fully oriented, and his mood and affect 
were described as euthymic.  There was no indication of 
suicidal or homicidal ideation, and there was no overt 
psychosis.  The veteran was assigned a GAF score of 55.

An April 2006 VA psychiatric treatment record noted that the 
veteran recently had a cardiac stent placed and possibly had 
more blockage.  He was more depressed and began weeping when 
talking about Iraq and Iran.  There was no indication of 
suicidal ideation or homicidal ideation, and no psychosis.  
The veteran was noted to be having more intrusive dreams, and 
his GAF score was assessed at only 45.  

A July 2006 record noted that, while he continued to have 
problems with his cardiovascular stent and persistent atrial 
fibrillation, the veteran was doing better psychiatrically on 
an increased dose of antidepressants.  He was alert and 
oriented times four.  His mood and affect were stable.  There 
was no indication of suicidal or homicidal ideation, and 
there was no overt psychosis.  His chronic PTSD symptoms were 
found to be in better control overall, and he was assigned a 
GAF score of 50.  

A February 2007 record indicates that a depression screening 
was positive, but the assessment revealed that he was found 
to be negative for delirium, marked psychotic symptoms, 
severe depression, suicidal ideation, and potential for 
violence.  A March 2007 record reflected that the veteran 
presented as markedly depressed.  He spoke about the 
similarities of the war in Vietnam with the war in Iraq, and 
he wept frequently.  He was assessed a GAF score of 50.  An 
April 2007 record noted that the veteran was late for his 
appointment due to a lab scheduling conflict.  He felt 
terrible about being late and wept briefly.  He was described 
as having been emotional and strained when he arrived, but he 
reportedly improved as the session progressed.  He was again 
assigned a GAF score of 50.  

An August 2007 VA medical record reveals that the veteran 
felt he was at the proper medication dose.  He reported 
enjoying spending time working on his home.  He also reported 
difficulty watching things related to war, as it reminded him 
of Vietnam.  He talked a great deal about being estranged 
from his children after a very messy divorce and stated that 
he wished he could have contact with them.  The veteran was 
described as casually dressed and groomed.  He reportedly had 
a pleasant demeanor, cooperative attitude, and normal 
psychomotor activity.  Speech was normal in rate, volume, and 
prosody.  Thought process was goal-directed, and thought 
content was without suicidal ideation, homicidal ideation, 
auditory hallucinations, visual hallucinations, or delusions.  
His mood was good.  Affect was generally euthymic and 
appropriate, but he teared up when discussing his children.  
Insight and judgment were both good and appropriate to give 
informed consent.  The examiner noted symptoms of avoidance, 
recollections, and hypervigilance, and a GAF score of 50 was 
assessed.  

The August 2008 VA examination report noted that the veteran 
received outpatient treatment for PTSD, depressive disorder 
not otherwise specified, and alcohol abuse from 2002 to 2007.  
He had never been hospitalized for a mental health disorder.  
At the time of the examination, the veteran was being treated 
with anti-depressant and anti-anxiety medication.  He noted 
that effectiveness of therapy was fair.  It was noted that 
the veteran had a reactive depressed mood and difficulty 
finished tasks he started but claimed he was interested in.  
He reported becoming overly emotional and tearful about once 
per month, last occurring two and a half weeks prior at a 
clinic.  Symptoms of depression were noted to be mild to 
moderate.  It was also noted that the veteran has been 
estranged from his adult children since his 1999 divorce.  He 
reported having a female companion and staying in contact 
with his older brother.  He reported limited socialization, 
and spending his time working in his yard and watching 
television.  It was noted that the veteran had no history of 
suicide attempts, no history of violence or assaultiveness, 
no current issues associated with alcohol use, and no issues 
associated with other substance use.  

The psychiatric examination revealed the veteran to be clean 
and casually dressed.  He reportedly had a bag of information 
and a binder of information as well the ability to recall 
information he felt was important.  His psychomotor activity 
was found to be unremarkable, speech was spontaneous, and 
attitude toward the examiner was cooperative.  His affect was 
described as labile and tearful, and his mood as anxious and 
depressed.  He was able to do serial sevens and was able to 
spell a word forwards and backwards.  He was found to be 
oriented to person, time, and place, his thought processes 
were described as logical and goal-directed.  In terms of 
thought content, it was noted that the veteran was anxious 
about his appeal and afraid of being late because his car 
broke down on the way to the examination.  

It was further noted that he had no delusions, and that he 
understood the outcome of behavior.  Intelligence was found 
to be average, and it was noted that the veteran understood 
that he had a problem.  The veteran reported sleep 
impairment, stating that he sleeps six hours total with 
medication.  It was noted that had no hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, or homicidal or suicidal thoughts.  He was 
found to have interpreted proverbs appropriately and to have 
good impulse control.  He reported no episodes of violence.  
He was able to maintain minimum personal hygiene and had no 
problems with activities of daily living.  Remote, recent, 
and immediate memory were all found to be normal.  The 
veteran did report, however, that he does not retain recent 
newly-learned information as well as he would like.  

The veteran reported engaging in efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, to 
avoid activities, places, or people that arouse recollections 
of the trauma, and feelings of detachment and estrangement 
from others.  He reported difficulty falling or staying 
asleep, irritability or outbursts or anger, and difficulty 
concentrating.  He reported distress when cued by the sight 
or sounds of a helicopter.  He reported avoiding talking 
about PTSD with others, and difficulty concentrating to 
complete tasks.  

In terms of employment history, it was noted that the veteran 
had been the owner and office manager of a dental office and 
had previously been a dentist, but that he had been 
unemployed five to ten years because he reportedly could not 
get along with the partners at the dental office.  The 
veteran contended he was unemployed due to PTSD.  

The examiner diagnosed PTSD, depressive disorder not 
otherwise specified, and alcohol abuse in remission.  A GAF 
score of 60 was assigned for the PTSD.  As noted above, GAF 
scores of 51 to 60 are indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  In terms of the affects of the veteran's PTSD 
on his functional status and quality of life, the examiner 
noted that the veteran remains unemployed or 'retired' from 
being an Administrator and landlord of a dental practice.  He 
was noted to be estranged from his children.  It was also 
noted that he had health problems, and was socially 
withdrawn.

The veteran reported he had interpersonal problems while 
functioning as an administrator of his dental practice, 
explaining that this manifested in relationships with his 
partners or other dentists, and that it occasionally may have 
led to negative encounters with patients.  It was noted that 
his irritability or low stress tolerance may have been 
impacted by PTSD.  The examiner stated that, since the 
veteran has not worked in about eight years, it would require 
speculation to state how his current symptoms would impact 
employment.

The examiner noted that, independent from PTSD, depression 
and emotional lability, which may be related to multiple 
factors including the veteran's medical condition and general 
reduced stress tolerance may impair the veteran's impairment 
in psychosocial adjustment and quality of life.  The examiner 
was uncertain of the prognosis for improvement of the 
veteran's psychiatric condition and impairment in functional 
status, as the veteran was not in therapy and had not been 
seen for mental health treatment for a year.

The examiner found that the veteran's PTSD signs and symptoms 
were transient or mild and decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  It was noted that, if under stress, the 
veteran may become emotionally labile and irritable or 
agitated, and this may be partially due to PTSD.  It was also 
noted that the veteran reported difficulty completing tasks 
that may be partially due to anxiety.

The examiner specifically concluded that there was no total 
occupational and social impairment due to PTSD.  It was also 
noted that the PTSD signs and symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  The examiner stated there was no reduced 
reliability and productivity due to PTSD symptoms.  There was 
no occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
PTSD signs and symptoms, but with generally satisfactory 
functioning.  

Having reviewed the evidence of record in detail, the Board 
concludes that the veteran's PTSD has been manifested 
primarily by symptoms such as depressed mood, sleep 
impairment, on-going nightmares, dysfunctional high anxiety, 
constricted affect, and frequent crying episodes.  As noted, 
the July 2002 VA examination demonstrates that the veteran 
was afflicted by frequent crying episodes, high anxiety, 
depression, frequent flashbacks, and occasional nightmares of 
his combat experiences.  Furthermore, the August 2008 VA 
examination report reflects symptoms of reactive depressed 
mood, difficulty finishing tasks, became overly emotionally 
and tearful about once per month, limited socialization, 
labile and tearful affect, anxious and depressed mood, 
difficulty concentrating, avoidance, difficulty falling or 
staying asleep, distress when cued by the sight or sounds of 
a helicopter, and irritability or outbursts of anger.    

However, the evidence does not show that the veteran has 
symptoms listed under the criteria for a higher evaluation, 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish or maintain effective relationships.  Although 
irritability and anger outbursts are shown, the evidence does 
not show these to have ever been manifested by violence.  
Furthermore, while the evidence does reflect that the veteran 
divorced after thirty years of marriage and that this divorce 
has caused estrangement from his children, difficulties in 
some relationships, even close familial relationships, do not 
indicate an inability to establish or maintain any 
relationships.  As noted, while the veteran does prefer to be 
alone, the veteran appears to have a good relationship with 
his older brother and has been in a long-term relationship 
with a woman.  

Most significantly, the August 2008 VA examiner specifically 
found that the veteran's symptoms of PTSD do not reflect a 
level of occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, and that they do not indicate an 
inability to establish and maintain effective relationships.  
The Board finds these conclusions to be consistent with the 
demonstrated ability to establish and maintain relationships 
discussed above, and the treatment records discussed above 
that more often than not find no deficiencies in judgment or 
thinking.  

The Board recognizes that the veteran's mood is often 
described as depressed or anxious, but it must also be noted 
that at times his mood has been described as good or 
euthymic.  The Board finds the overall record to be 
consistent with no more than a 50 percent rating, which 
contemplates disturbances of motivation and mood.  The 70 
percent rating criteria, on the other hand, are intended to 
apply to more severe mood disturbances that are constant and 
that rise to the level of affecting the veteran's ability to 
function independently.  In this case, the evidence of record 
does not indicate that the veteran's depression and anxiety 
render him unable to function independently, appropriately, 
and effectively.  Records reflect that the veteran is self-
sufficient and is able to get to appointments and perform 
activities of daily living on his own.  They also indicate 
that the veteran stopped drinking on his own and that he had 
influenced his girlfriend do the same.  Overall, the evidence 
indicates that the veteran is not unable to function 
independently and effectively due to his depression or 
anxiety. 

The Board has considered that the veteran cited interpersonal 
problems with partners and other dentists as the reason for 
his retirement, and the veteran's reports  that difficulties 
with interpersonal relations are responsible for previous 
business associations ending.  While these observations are 
certainly evidence of difficulty in establishing work 
relationships, they do not reflect that the veteran did not 
get along with all of his partners or dentists or that he was 
completely incapable of getting along with individuals in 
another employment setting.  It has been noted that the 
veteran rarely had difficulties getting along with patients, 
which is a relevant factor in determining the veteran's level 
of social and occupational impairment.  In short, while there 
is clearly evidence establishing difficulty establishing and 
maintaining effective work relationships, the veteran's PTSD 
is not shown to render him incapable of doing so as 
contemplated by a 70 percent rating.

The Board has also considered the finding in the July 2002 
that the veteran is unemployable due to PTSD.   However, the 
Board notes that the July 2002 statement of the veteran's 
unemployability is neither explained in that report, nor 
supported by the other evidence of record.  Early in his 
report, the examiner does discuss the veteran's history, 
noting that '[a]s a result of his anxiety and his PTSD 
symptoms, [the veteran] has not been able to work for the 
last two years,' and that the veteran 'practiced dentistry 
for years up until two years ago when he stopped practicing.'  
However, the fact that the veteran is unemployed does not 
necessarily demonstrate that he is unemployable.  Although 
the examiner did ultimately conclude that the veteran's PTSD 
rendered him unable to work, the facts as presented in the 
examination report give no indication that the examiner even 
considered whether the or not the veteran was incapable of 
sustaining other type of gainful employment due to PTSD.  

On the other hand, the conclusion reached in the August 2008 
examination report that the veteran is not totally 
occupationally impaired appears to be supported by and 
consistent with the more detailed clinical findings noted in 
the report of that examination.  In particular, the examiner 
found that the veteran's symptoms of depression were mild to 
moderate, and that he demonstrated no deficiencies in 
psychomotor activity, speech, attitude, orientation, thought 
processes, or thought content.  It was further noted that 
there were no hallucinations, inappropriate behavior, 
obsessive or ritualistic behavior, panic attacks, or 
homicidal or suicidal thoughts.  In addressing the veteran's 
employment history, the examiner noted that the veteran had 
interpersonal problems while functioning as an administrator 
in the dental office, and the examiner acknowledged that, 
since he has not worked in eight years, it would require 
speculation to state precisely how his symptoms would impact 
employment.  However, as discussed above, it was also noted 
that his interpersonal problems manifested primarily with 
partners and other dentists, and only rarely with patients.  
Ultimately, the examiner concluded that the veteran's PTSD 
did not render him totally socially and occupationally 
impaired, and the Board finds the conclusion of the VA 
examiner to be the most probative evidence of record on the 
question of whether the veteran's PTSD is manifested by total 
occupational impairment.

In summary, the Board finds that the veteran does not 
demonstrate a level of social and occupational impairment due 
to his PTSD that is consistent with either a 70 percent or 
100 percent disability rating.  In essence, the Board has not 
found cognitive or emotional deficiencies to a degree that is 
intended to be compensated by the disability ratings in 
excess of 50 percent.  As discussed, while the veteran has 
indicated an inability to get along with partners and other 
dentists, the information contained in the veteran's claims 
folder does not suggest that he suffers from overall social 
or occupational impairment of the type contemplated by the 70 
percent rating criteria.  The 50 percent rating criteria 
account for symptoms such as flattened affect, speech 
abnormalities, panic attacks, comprehension difficulty, 
memory impairment, impairment in judgment and abstract 
thinking, and disturbances of mood and motivation.  The 
evidence in the claims folder suggests flattened affect and 
disturbances of mood but does not otherwise indicate the 
presence of the types of cognitive deficiencies that are 
contemplated by the 50 percent rating.  The 70 percent rating 
is intended to account for deficiencies in most areas due to 
symptoms such as suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; neglect of personal appearance or hygiene; 
and difficulty in adapting to stressful circumstances.  While 
the evidence of record suggests a difficulty in adapting to 
stressful circumstances, there is no evidence to suggest that 
the veteran retired from his job due to symptoms of the 
magnitude of those described by the 70 percent rating 
criteria, and, in fact, the August 2008 VA examiner found 
that his overall symptomatology was not of such severity as 
to result in deficiencies in most areas.

In short, the Board finds that the preponderance of the 
evidence is against granting an initial disability rating in 
excess of 50 percent for PTSD at any time during the pendency 
of this appeal.  See Fenderson, supra.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


